Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on June 27, 2022 is acknowledged.
3.	Claims 1-22 are pending in this application.


Priority
	Applicant claims foreign priority to KR 10-2019-0101880 (8/20/2019). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is 10/10/2019 until the foreign priority date is perfected. 


Restriction
4.	Applicant’s election without traverse of SEQ ID NO: 1 as the species of the peptide, acetyl group as the N-terminal modification species, azide as the C-terminal modification, inhibition of melanin production as the species of peptide function, cosmetic composition as the species of composition, and melasma as the species of melanin hyperpigmentation disease in the reply filed on June 27, 2022 is acknowledged. Applicant indicates claims 1-6, 9-10, 13-14, 17-18 and 21 read on the elected species. A search was conducted on the elected species of SEQ ID NO: 1 (peptide consisting of SEQ ID NO: 1), and this appears to be free of prior art. A search was conducted on the nonelected species, SEQ ID NOs: 2 and 3 (peptide consisting of SEQ ID NO: 3 or 4), and these too appear to be free of prior art.  The claims have been examined for 35 U.S.C. 101, 35 U.S.C. 112 issues. Rejections to 35 U.S.C. 101, 35 U.S.C. 112(d) and 35 U.S.C. 112(a) are set forth herein.


Objection
5.	The specification is objected to for the following: Table 1, on page 4 discloses: 
    PNG
    media_image1.png
    123
    312
    media_image1.png
    Greyscale
. The SEQ ID NOs: 1-3 are peptide sequences. The 5’ [Wingdings font/0xE0] 3’ indicates nucleotide sequence direction. Peptides/proteins are designated as N- to C-terminal ends. Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
6.	Claim 4 is objected to for the following minor informality: claim 4 contains the acronyms “Rab27a”, “Mlph”, “myosin VA”, “MITF”, and “TRP1”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., melanophilin (Mlph). The abbreviations can be used thereafter.


Rejections
35 U.S.C. 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 1 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences at the residues 35-41 for instant SEQ ID NO: 2, and 32-37 for instant SEQ ID NO: 3 of the naturally occurring protein, as evidenced by UniProt A0A662ALR8_9BACT (for instant SEQ ID NO: 2) and UnitProt A0A4D7DSR4_9SPHN (for instant SEQ ID NO: 3), respectively.  Claims 5-8 are directed to a composition comprising the peptide consisting of SEQ ID NO: 1, 2 or 3 as an active ingredient.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance”, Revised Guidance set forth on May 2016, and 2019 Revised patent Subject Matter Eligibility Guidance set forth on January 7, 2019 (please see MPEP 2106).
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
As evidenced by UniProt A0A662ALR8_9BACT (see amino acids 35-41, enclosed), instant SEQ ID NO: 2 is a fragment of a naturally occurring protein isolated from Baceterioidetes bacterium. As evidenced by UniProt A0A4D7DSR4_9SPHN (see amino acids 32-37, enclosed), instant SEQ ID NO: 3 is a fragment of a naturally occurring protein isolated from Novosphigobium sp. EMRT-2. 
The terms “cosmetic composition” is not specifically defined in the specification.  Although one of ordinary skill in the art would construe the limitation “cosmetic composition” to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman' s art”).  
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 1 and 5-8 do not qualify as eligible subject matter.
Please see MPEP 2106. 

35 U.S.C. 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 4 recites, “The peptide of claim 1, wherein the peptide exhibits any one or more selected from the following characteristic:…” The metes and bounds of the claim is unclear since the transitional phrase “group consisting of” is missing from the claim. Claim 4 can be interpreted as “group comprising of” which is indefinite, since the characteristics may be more than the characteristics recited in the claim. It is unclear what characteristics are encompassed within the claim. Applicant may overcome this rejection by amending the claim to recite, “…wherein the peptide exhibits any one or more selected from the group consisting of…” 


35 U.S.C. 112(d)
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
14.	Claim 2 recites, “The peptide of claim 1, wherein the N-terminus of the peptide is bound with any one protecting group selected from…” Claim 2 is dependent from claim 1. Claim 1 recites, “A peptide consisting of the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3.” Claim 1 recites that the peptide can only have the sequence of SEQ ID NO: 1, 2 or 3. Therefore, nothing can be added at the N-terminal end of the peptide. Therefore, claim 2 does not further limit instant claim 1.
15.	Claim 3 recites, “The peptide of claim 1, wherein the C-terminus of the peptide is bound with any one protecting group…” Claim 1 recites, “A peptide consisting of the amino acid sequence of SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3.” Claim 1 recites that the peptide can only have the sequence of SEQ ID NO: 1, 2 or 3. Therefore, nothing can be added at the C-terminal end of the peptide. Therefore, claim 3 does not further limit instant claim 1.


35 U.S.C. 112(a)
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 7-8, 11-12, 15-16, 19-20 are are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a melanin hyperpigmentation disease, does not reasonably provide enablement for preventing a melanin hyperpigmentation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The Breadth of the claims:
       	The claims are drawn to a pharmaceutical composition for preventing or treating a melanin hyperpigmentation disease, the pharmaceutical composition comprising the skin-whitening composition comprising the peptide consisting of SEQ ID NO: 1, 2 or 3.
(2) The state of the prior art:
	The Merck manual indicates that hyperpigmentation has multiple cases and may be focal or diffuse. Most causes are due to an increase in melanin production and deposition (see Merck Manual, Hyperpigmentation, top). The Merck manual indicates the following: 
    PNG
    media_image2.png
    352
    949
    media_image2.png
    Greyscale
(see Merck Manual, Hyperpigmentation, page 1, 1st paragraph). 
The Merck manual indicates that melasma consists of dark brown, sharply marginated, roughly symmetric patches of hyperpigmentation on the face. It occurs primarily in pregnant women and in women taking oral contraceptives…Other than sun exposure, aggravating factors include autoimmune thyroid disorders and photosensitizing drugs…The mainstay of melasma management is strict sun protection…Other treatment depends on whether the pigmentation is epidermal or dermal; epidermal pigmentation becomes accentuated with a Wood light (365 nm) or can be diagnosed with biopsy. Only epidermal pigmentation responds to treatment” (see Merck Manual, Hyperpigmentation, “Melasma”, pp. 1-2).
The Merck manual indicates that lentigines (singular: Lentigo) are flat, tan to brown, oval macules. They are commonly due to chronic sun exposures (solar lentigines; sometimes called liver spots but are not related to hepatic dysfunction) and occur most frequently on the face and back of the hands. They typically first appear during middle age and increase in number with age…If lentigines are a cosmetic concern, they are treated with cryotherapy or laser…Nonsolar lentigines are sometimes associated with systemic disorders, such as Peutz-Jeghers syndrome, multiple lentigines syndrome, or xeroderma pigmentosum (see Merck Manual, Hyperpigmentation, “Lentigines”, bottom of p. 2). 
The Merck manual indicates that there is drug-induced hyperpigmentation. The Merck manual indicates that drugs may cause secondary hyperpigmentation. For example, focal hyperpigmentation frequently occurs after drug-induced lichen planus (also known as lichenoid drug eruption)…Treatment of drug-induced hyperpigmentation involves stopping the causative drug; the hyperpigmentation fades very slowly in some if not all cases” (see Merck Manual, Hyperpigmentation, “Drug-induced hyperpigmentation”, bottom of p. 3). 
The Merck manual indicates that there are treatment protocols to treat different types of hyperpigmentation. However, the Merck manual does not teach the patient population that is susceptible for all types of hyperpigmentation. Therefore, one would be unduly burdened with experimentation to determine if the peptide consisting of SEQ ID NO: 1, 2 or 3 would be effective in preventing ALL hyperpigmentation diseases.

(3) The relative skill of those in the art:
          The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to hyperpigmentation diseases. Since the activity is based on determining the patient population that is susceptible to hyperpigmentation diseases, the predictability in the art is low. This is due to the fact that the art has recognized that there are different hyperpigmentation diseases, different patients have different conditions, and there are treatment methods. Applicant does not provide how to determine the individuals who are susceptible to all hyperpigmentation diseases. 
  
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	Although the specification provides guidance on how to make the peptides, compositions and administer the composition, it is unclear as when to administer the composition and peptides and the patient population. The specification discloses that “a peptide according to an aspect significantly inhibits melanin production and tyrosinase activity as well as expression of a factor associated with melanin production, thereby exhibiting excellent skin-whitening effects” (see paragraphs [0058]-[0060]).  The working example 1 discloses synthesis of peptide (see paragraph [0074] and Table 1). The working example 2 discloses examination of the effect of the peptides on melanin production (see paragraphs [0075]-[0076]). The working example 3 discloses examination of the effect of the peptides on tyrosinase activity (see paragraphs [0077]-[0079]). The working example 4 discloses the effect of the peptides on expression of melanin production-associated genes (see paragraphs [0080]-[0081]). The working example 5 discloses the effect of the peptides on the expression of melanin production-associated proteins (see paragraphs [0082]-[0085]). Examples 2-5 were performed on mouse melanoma cells (B16F10). 
	The specification has not provided guidance in the way of a disclosure as how to determine individuals that need protection against any and all hyperpigmentation diseases. 
There is no clear guidance as to how to determine the patient population, since not all people suffer from the same hyperpigmentation diseases.  Since art recognizes that there are different hyperpigmentation diseases, and there are different protocols for treatment, but does not provide how to determine the individuals who are susceptible to any and all hyperpigmentation diseases, more guidance is necessary.

(8) The quantity of experimentation necessary:
In order to treat a disease, a dosage, the subject and regimen must be identified. In order to ameliorate a disease symptoms or conditions, the end point of the treatment also needs to be identified. Since it is uncertain to predict the patient population who are susceptible for any and all hyperpigmentation diseases, and the Applicant have not provided the appropriate time frame at which the composition should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the peptides consisting of SEQ ID NO: 1, 2 or 3, and composition comprising the peptide consisting of SEQ ID NO: 1, 2 or 3 would be effective in preventing an adult, child, or an infant from any and all hyperpigmentation diseases.
CLOSEST ART
18.	Instant SEQ ID NO: 1 is free of prior art. The closest art is Guo et al (US Patent No. 9012723). Guo et al teach a 39mer peptide sequence having 78% sequence identity to instant SEQ ID NO: 1 (see SEQ ID NO: 173349, residues 27-34). The SEQ ID NO: 173349 of Guo has truncated N-terminal sequence of instant SEQ ID NO: 1.
19.	The closest art to instant SEQ ID NO: 2 is UniProt A0A662ALR8_9BACT. UniProt A0A662ALR8_9BACT is a 153mer, that comprises instant SEQ ID NO: 2 (see amino acids 35-41). UniProt A0A662ALR8_9BACT does not teach a peptide consisting of instant SEQ ID NO: 2, which is a 7 residue sequence.
20.	The closest art to instant SEQ ID NO: 3 is Alexandrov et al (US Patent No. 8344211). Alexandrov et al teach a 91mer protein sequence comprising instant SEQ ID NO: 3 (see SEQ ID NO: 63467, amino acid residues 72-77). Alexandrov et al do not teach a peptide consisting of instant SEQ ID NO: 3, which is a 6 residue sequence.


CONCLUSION
Claims 9-10, 13-14, 17-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654